Citation Nr: 0333976	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-03 412	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

3.  Entitlement to service connection for asbestosis.  

4.  Entitlement to an effective date earlier than September 
18, 1998, for special monthly compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from June 1950 to February 
1956. 

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

Historically, the veteran appealed a September 1999 rating 
that denied, in part, special monthly compensation (SMC) 
based on being permanently housebound and by reason of need 
for regular aid and attendance.  The RO also denied as not 
well grounded a claim for service connection for nicotine 
dependence; the veteran had filed that claim on June 17, 
1999.  He perfected an appeal to the Board concerning all of 
those denials, but in September 2000 he withdrew his appeal.

A May 2000 rating denied as not well grounded additional 
claims for service connection for asbestosis and COPD; the 
veteran alleged those conditions were secondary to his 
service-connected malabsorption syndrome with 
cholescystectomy and biopsy of the small bowel.  Although 
notified of that denial by letter later in May 2000, he did 
not appeal.

The December 2001 rating at issue, which the veteran 
appealed, denied his claims for service connection for 
nicotine dependence, asbestosis, and COPD on a de novo basis 
under the guidelines of the Veterans Claims Assistance Act of 
2000 (VCAA).

According to VAOGCPREC 3-2001 (January 22, 2001), claims that 
were denied or dismissed as not well grounded during the 
period beginning on July 14, 1999 (date of Morton v. West, 12 
Vet. App. 477 (1999)) and ending on date of enactment of the 
VCAA on November 9, 2000, will be readjudicated upon request 
of the veteran or on VA's own initiative when brought to VA's 
attention.  McQueen v. Principi, No. 00-7091 (Fed. Cir. 
December 14, 2000) (per curiam) (citing VBA Fast Letter 00-
87).  Accordingly, the RO properly addressed those claims on 
a de novo basis and reopening of them is not required.

The claim for service connection for asbestosis will be 
addressed in the REMAND following the ORDER, whereas the 
claims for nicotine dependence and COPD will be decided.

Note also that a July 2002 RO rating decision denied an 
earlier effective date for special monthly compensation 
(SMC).  In a July 2002 typed letter, the veteran expressed 
his disagreement with that denial.  The RO, however, has not 
provided him a statement of the case (SOC) in response to his 
notice of disagreement (NOD).  He also must be given an 
opportunity to perfect an appeal to the Board on this claim 
by submitting a timely substantive appeal (VA Form 9 or 
equivalent statement).  So this issue also must be remanded 
to the RO, as opposed to merely referred there.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).


FINDINGS OF FACTS

1.  The veteran's claim for service connection for nicotine 
dependence was received after June 9, 1998.  

2.  The veteran's COPD is made chronically worse by his 
already service-connected malabsorption syndrome with 
cholescystectomy and biopsy of the small bowel, irritable 
bowel syndrome (IBS), and chronic diarrhea, and by his major 
depression without psychotic features compensated under 
38 U.S.C.A. § 1151.




CONCLUSIONS OF LAW

1.  Because the claim for service connection for nicotine 
dependence was received after June 9, 1998, there is no legal 
basis for compensation and this claim is dismissed.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003).

2.  The veteran's COPD is aggravated by his service-connected 
malabsorption syndrome with cholescystectomy and biopsy of 
the small bowel, IBS, and chronic diarrhea, and by his major 
depression without psychotic features compensated under 
38 U.S.C.A. § 1151.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995); VAOGCPREC 8-97 (Feb. 
11, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000, during the pendency of this 
appeal.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this particular case, the veteran was notified by letter 
of the requirements of the VCAA and all that it entails 
following a deferred rating action in March 2001.  And he was 
requested to provide the information or evidence by May 12, 
2001.  

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day (in this case 60-day) period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Here, though, the veteran had over one year in which to 
respond and more than one year has elapsed.  During that one 
year, and in response to the VCAA letter, he reported having 
been treated by VA and those medical records were obtained.  
The City Hospital, another source cited, replied that they 
had no records pertaining to the veteran and Dr. Weeks also 
reported that he had no records.

The veteran was informed of the VCAA regulations in the SOC 
and supplemental SOC (SSOC) of March 2002.  His Social 
Security Administration records were obtained, as well, and 
he was afforded multiple VA examinations with respect to his 
claim for COPD.  38 U.S.C.A. § 5103A(d).  His other claim for 
nicotine dependence must be dismissed as a matter of law, 
even if he was examined.  So there was no need to have him 
evaluated for that condition.

Also bear in mind that the claim for service connection for 
COPD is being granted in this decision-based on the evidence 
already of record.  Obviously then, since there already is 
sufficient evidence to grant this claim, no additional 
evidence concerning it need be obtained, even if that were 
the case.  And it logically follows that the veteran is not 
prejudiced by the Board deciding this claim without further 
developing it pursuant to the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, since there simply is no 
legal basis for granting service connection for nicotine 
dependence, regardless of how much this claim is developed, 
there is no reasonable possibility that remanding this issue 
to the RO would aid in substantiating this claim.  The Board, 
then, can proceed without further delay to decide both of 
these claims.

Nicotine Dependence

In 1998, Public Law No. 105-206 (a bill relating to the 
Internal Revenue Service) added section 1103 to 38 U.S.C.A. 
that prohibits service-connected disability and death 
benefits based on tobacco use.  In 2001, section 3.300 was 
added to 38 C.F.R. implementing the law, effective from June 
10, 1998.  See 66 Fed. Reg. 18195- 18198 (April 6, 2001).

In Kane v. Principi, 17 Vet. App. 97 (2003) the U.S. Court of 
Appeals for Veterans Claims (Court) noted that 38 U.S.C.A. 
§ 1103(a) states that "disability or death shall not be 
considered to have resulted from [] the line of duty [] on 
the basis that it resulted from [] the use of tobacco 
products [] during the veteran's service" and that the 
effective date of 38 C.F.R. § 1103(a) was June 9, 1998.  The 
Court upheld the validity of the implementing regulation, at 
38 C.F.R. § 3.300(a) and (c), and the June 9, 1998, effective 
date of those regulatory provisions, even though the 
regulation was published after that date.  

38 C.F.R. § 3.300(a) states that:

For claims received by VA after June 9, 1998, a 
disability or death will not be considered 
service-connected on the basis that it resulted 
from injury or disease attributable to the 
veteran's use of tobacco products during service.  



38 C.F.R. § 3.300(c) states that:

For claims for secondary service connection 
received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an 
injury or disease previously service-connected on 
the basis that it is attributable to the 
veteran's use of tobacco products during service 
will not be service-connected under 38 C.F.R. 
§ 3.310(a).  

Here, in the previous September 1999 rating action, the 
appeal from which was withdrawn, it was noted that the 
veteran's claim for service connection for 
nicotine dependence was based on his contention that he began 
smoking habitually during military service when cigarettes 
were given out freely.  The claim for service connection for 
nicotine dependence that was denied by the September 1999 
rating was received on June 17, 1999, after the June 9, 1998, 
cut-off date.

Accordingly, the renewed claim for service connection for 
nicotine dependence in this case must also be after the June 
9, 1998, cut-off date.  So service connection cannot be 
granted for nicotine dependence under these circumstances as 
the law and regulation in effect after June 9, 1998, 
specifically prohibits this.

When, as here, the law and not the facts is dispositive of 
the claim, it must be dismissed-analogous to Rule 12(b)(6) 
of the Federal Rules of Civil Procedure for failure to state 
a claim upon which relief can be granted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

COPD

Disability that is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a).  Service connection also will be 
granted for aggravation of a nonservice-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Disability compensation may be paid, pursuant to 38 U.S.C. 
§ 1151 and 38 C.F.R. § 3.310, for disability which is 
proximately due to or the result of a disability for which 
compensation is payable under section 1151.
VAOGCPREC 8-97 (Feb. 11, 1997).

In December 1999 a VA physician stated that he had treated 
the veteran since October 1996 for, in part, COPD and 
malabsorption syndrome.  The veteran's major disabilities 
included steroid dependent COPD - a combination of pulmonary 
fibrosis, chronic bronchitis, and pulmonary emphysema with 
severe shortness of breath (SOB) and exertional dyspnea.  The 
same VA physician reported in an undated letter, received in 
June 2000, that the veteran's IBS was associated with chronic 
diarrhea and malabsorption.  The unchecked diarrhea tended to 
dehydrate him, causing fatigue and increased symptoms from 
his steroid-dependent COPD.  

In a June 2000 statement signed by a VA physician, and co-
signed by a VA Licensed Clinical Social Worker, it was 
reported that he had followed the veteran for many years and 
his health situation was well known.  The veteran's 
depression had worsened as a result of his malabsorption 
syndrome and disability of the eye.  There was no doubt that 
his physical health directly undermined his mood.  As a 
result of breathing difficulties, the prescription of anti-
anxiety medication had been limited.  His malabsorption 
syndrome impacted upon his COPD.  It was clear that the COPD 
was adversely affected by the malabsorption syndrome.  

A June 2000 VA outpatient treatment (VAOPT) record contains a 
notation that the veteran has severe COPD and might well have 
increased SOB with increased "BMS" due to IBS and 
malabsorption.  

On VA pulmonary examination in August 2000 it was commented 
that the veteran had COPD and chronic restrictive pulmonary 
disease, and that anxiety was known to aggravate symptoms of 
COPD but it did not change the pulmonary pathology, but 
certainly aggravated the symptoms.  



In an August 2000 addendum to a March 2000 VA psychiatric 
examination, by the VA physician that submitted the statement 
dated in June 2000, it was reported that the veteran's claims 
file was reviewed and he was interviewed again.  It was 
stated that his depressive features included symptoms of 
anxiety, COPD, and IBS either secondary to the 
cholecystectomy or any other medical reason would cause a 
patient to suffer from depression and anxiety.  By itself, 
COPD would cause anxiety.  So both conditions, COPD and 
malabsorption, due to any condition would be aggravated by 
anxiety and depressive features.  The question of how much 
the COPD was affected by the mental disorder was too 
difficult to separate.  Thus, depressive features which 
included anxiety, aggravated COPD causing a need for aid and 
attendance.  

On VA pulmonary examination September 2001 the veteran claims 
file, and other records, again were reviewed.  The diagnoses 
included moderate COPD without hypoxemia, de-conditioning, 
and chronic bronchitis.  The examiner stated that the 
veteran's COPD was the result of his heavy smoking and not 
due to malabsorption syndrome, cholecystectomy, biopsy of the 
small bowel, IBS or chronic diarrhea.  His Diffusion Capacity 
of the Lung for Carbon Monoxide (DLCO) was decreased due to 
COPD and scarring due to COPD, as well as the past medical 
history of pulmonary tuberculosis-which, according to the 
veteran, was fully treated.  The examiner further stated that 
chronic bronchitis was a part of the syndrome of COPD but 
chronic bronchitis could continue to be a problem due to 
malabsorption.  The malabsorption was a result of IBS and 
resulted in malnutrition-which, in turn, decreased the 
host's defense mechanism due to which the host might contact 
multiple infections resulting in bronchitis.  Also, the 
veteran seemed to have 
de-conditioned himself, resulting in dyspnea on exertion.  
Thus, the COPD was not related to his service-connected 
malabsorption syndrome, cholecystecomty or biopsy of the 
small bowel, IBS and/or chronic diarrhea.  

In sum, five different VA physicians have rendered medical 
opinions in this case.  And four of the five opinions have 
been favorable.  The sole negative opinion, rendered on VA 
pulmonary examination in September 2001, was that COPD 
was not related to the service-connected malabsorption 
syndrome but was due to smoking.  However, even that 
physician went further and stated the veteran's service-
connected malabsorption syndrome and IBS would, in essence, 
weaken his defense mechanisms rendering him more susceptible 
to bronchial infections and bronchitis and that bronchitis 
could continue to be a problem and was a part of COPD.  Thus, 
even this negative medical opinion was equivocal.

The medical opinions supporting this claim far outweigh the 
evidence against it, certainly if all reasonable doubt is 
resolved in the veteran's favor.  See, e.g., Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  So service connection 
for COPD is warranted.


ORDER

The claim for service connection for nicotine dependence is 
dismissed.  

The claim for service connection for COPD is granted.  


REMAND

As alluded to earlier, the July 2002 RO rating decision 
denied an earlier effective date for SMC.  In a typed letter 
of July 2002 the veteran expressed disagreement with that 
denial.  The RO, however, has not provided him an SOC in 
response to his NOD.  And the RO must, in addition to giving 
him an opportunity to perfect an appeal to the Board 
concerning this issue by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).

The veteran also claims that he was exposed to asbestos 
during service while aboard Liberty ships and from heating 
pipes in various military barracks.  But there is no 
presumption of exposure to asbestos during service.  
See Dyment v. West, 13 Vet. App. 141, 145 (1999).  
Nevertheless, pursuant to Manual M21-1, the RO must determine 
whether the service medical records (SMRs) contain evidence 
of asbestos exposure in service and should also inquire 
whether there is evidence of occupational or other asbestos 
exposure before service, during the years since, or both.  
Dyment, at 145.

Furthermore, although there is no diagnosis of asbestosis, it 
also appears the veteran has not been examined to determine 
whether he has this specific condition, even though service 
connection for COPD is being granted in this decision.  

Likewise, the veteran has not been informed of the respective 
rights, duties, and obligations created by the VCAA.

Accordingly, these claims are REMANDED to the RO for the 
following actions:

1.  Send the veteran and his representative an 
SOC concerning the issue of an earlier effective 
date for SMC.  Advise them that he still must 
submit a timely substantive appeal, such as a VA 
Form 9 or equivalent statement, in response to 
the SOC to "perfect" an appeal to the Board 
concerning this specific issue.  Also advise 
them of the time limit in which to perfect an 
appeal.  And if, and only if, they perfect a 
timely appeal concerning this claim should it be 
returned to the Board.

2.  Review the claims file and ensure that all 
notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

3.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for 
asbestosis.  Ask that he complete and return the 
appropriate releases (VA Form 21-4142) for the 
medical records of each private care provider 
since military service.  

Upon receipt of the appropriate releases, 
request all private treatment records indicated, 
if any, and associate all received with the 
file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e) (2002).

The veteran should be specifically requested to 
provide the names and addresses of the treating 
physicians who have rendered diagnoses or 
opinions that he now has asbestosis, and 
particularly whether any asbestosis that he now 
has is related to asbestos exposure during his 
military service.  

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of any asbestosis treated, particularly 
insofar as whether any is related to any in-
service asbestos exposure or asbestos exposure 
prior to or after military service, if any.  

4.  Schedule the veteran for an appropriate VA 
medical examination to determine whether he now 
has asbestosis and, if so, the nature, time of 
onset, and etiology of it.

The claims folder must be made available to the 
examiner for a review of the veteran's pertinent 
medical history, and the examiner is asked to 
indicate that he or she has reviewed the claims 
folder.  All necessary testing should be done 
and the examiner should review the results of 
any testing prior to completion of the 
examination report.  

The examiner should express an opinion as to 
whether it is at least as likely as not that the 
veteran now has asbestosis.  If so, an opinion 
should be expressed as to whether it is at least 
as likely as not the asbestosis is due to in-
service exposure to asbestos, as opposed to any 
pre- or post-service asbestos exposure.

If no opinion can be rendered, explain why this 
is not possible.  

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted examination 
report must include the questions to which 
answers are provided.   

5.  Readjudicate the claim for service 
connection for asbestosis.  In doing so, the RO 
must address whether the SMRs demonstrate in-
service exposure to asbestos and whether there 
is pre-service or post-service, or both, 
evidence of occupational or other asbestos 
exposure.

6.  If the benefit sought on appeal remains 
denied, send the veteran and his representative 
an appropriate SSOC and give them time 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified.  He has 
the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



